Citation Nr: 0516488	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The late veteran served on active duty from November 1968 to 
September 1970 in the United States Marine Corps.  He died in 
June 1998.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) for purposes of accrued benefits.  


FINDINGS OF FACT

1.  The veteran died in June 1998.  His official death 
certificate shows that his immediate cause of his death was 
blunt trauma injuries to his head, neck, and chest that were 
sustained in an accidental motor vehicle collision.

2.  At the time of his death, service connection was not in 
effect for any disorder; the veteran had a pending claim for 
service connection for PTSD, which the appellant has elected 
to pursue as a claim for accrued benefits.

3.  The credible and probative evidence of record at the time 
of the veteran's death indicates that a diagnosis of PTSD in 
accordance with the 38 C.F.R. § 4.125(a) was established, 
which was associated with a reported stressor that has been 
verified to have occurred during his period of military 
service.




CONCLUSION OF LAW

The legal criteria for entitlement to service connection for 
PTSD, for accrued benefits purposes, have been met.  38 
U.S.C.A. §§ 1110, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f), 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  VA has a duty to 
notify the claimant and her representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  VA also has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Because the claim is being granted in full by this 
appellant decision, the notification and duty to assist 
provisions of the VCAA are deemed to have been fully 
satisfied, and any error resulting therefrom is deemed 
harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet.App. April 14, 2005).

Factual Background and Analysis

The veteran's death certificate shows that he died in June 
1998, as a result of traumatic blunt force injuries to his 
head, neck, and chest that were sustained in an accidental 
motor vehicle collision.  At the time of his death, service 
connection was not in effect for any disorder but the veteran 
had a pending claim for VA compensation for PTSD.  His widow, 
the appellant in this appeal, filed a timely claim for 
service connection for PTSD for purposes of accrued benefits 
in May 1999.

The veteran's service medical records do not show any 
treatment for a chronic psychiatric disability, nor do they 
indicate that the veteran participated in combat against 
enemy forces during his period of active duty.  His military 
records show that he served honorably in the United States 
Marine Corps and was in the Republic of Vietnam from May 1969 
to November 1969.  Although he was not awarded any 
decorations for valor, for wounds sustained in combat, or 
other decorations that would indicate that he engaged in 
combat, his personnel records show that in May 1969 he was 
attached to the Headquarters Battery, 1st Provisional 155-
millimeter Howitzer Detachment, 3rd Battalion, 12th Marines, 
serving as a forward artillery batteryman.  During May 1969, 
the following entries were made in his personnel file:

(The veteran) Participated in Operations 
against the insurgent Viet Cong forces 
in the Republic of Vietnam.

(The veteran participated in the) 
Defense of the Quang Tri Complex.

(The veteran) Participated in 
Operations: Herkimer Mt.

The reports of an April 1997 VA psychiatric examination and a 
January 1998 private psychological evaluation show that the 
veteran was interviewed and diagnosed with PTSD related to 
his accounts of exposure to various combat-related stressors.  
The April 1997 VA examination report is noteworthy for 
showing that the veteran reported having nightmares of 
"missile blasts" and indicated that he was on the receiving 
end of enemy fire in Vietnam.

The claim was developed by VA, which included investigating 
the historical records of the veteran's military unit in 
Vietnam in order to verify his stressors.  The research 
obtained information that confirmed the following:

Approximately 05/1969, during Operation Herkimer 
Mountain, Veteran claims incoming attack from the 
enemy.  The command summary shows the Veteran's 
unit at Vandegrift Combat Base and involved in 
Operation Herkimer Mountain.  In the command 
summary and listing of significant events, there 
is record of incoming attacks to the base. . . .  
The command summary shows suppressing return fire 
and does not indicate the impact of incoming fire 
on personnel or facilities.

The official military unit history states the following:

At 1141 (Hours on) 13 May (1969) Vandegrift 
Combat Base received 15 rounds of 107 mm rockets 
(from the enemy).  A total of 253 rounds of 155 
mm and 105 mm shell [high explosive] was fired in 
rocket suppression fire.  At 1200 [Hours] 3d 
Battalion, 12th Marines assumed operational 
control of the 1st Provisional 155 Howitzer 
Battery located at Fire Support Base Cates.

As previously stated, at the time of the veteran's death, he 
had a pending claim of entitlement to service connection for 
PTSD.  Although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while 
the claim for accrued benefits is separate from the claim for 
service connection filed by the veteran prior to his death, 
the accrued benefits claim is derivative of the veteran's 
claim and the appellant takes the veteran's claim as it stood 
on the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed. Cir. 1998).  

The law applicable to this claim for accrued benefits 
provides that certain individuals may be paid periodic 
monetary benefits, due and unpaid for a period not to exceed 
two years, to which the veteran was entitled at the time of 
his death under existing ratings or based on evidence in the 
file at the time of the veteran's death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000.  Here, the appellant, as the 
veteran's surviving spouse, is advancing essentially the same 
claim for service connection for PTSD, for accrued benefits 
purposes, which the veteran had pending at the time of his 
death.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability, in this case, a psychiatric 
disorder, was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during active duty, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 4.125 
(2004).


In this case, the record contains a clear diagnosis of PTSD 
that complies with the criteria set forth in DSM-IV.  See 
generally 38 C.F.R. § 4.125.  The veteran has presented 
several stressor accounts to which this PTSD diagnosis has 
been linked.  Most of these are unverifiable and, for the 
sake of brevity, the Board will not discuss them.  However, 
the one verified event that indicates that he was involved in 
combat against enemy forces was the military history report 
showing participation of the veteran and his artillery unit 
in Operation Herkimer Mountain, in which several artillery 
fire missions to suppress incoming enemy rocket fire are 
clearly described.  In this regard, the veteran had reported 
having nightmares of "missile blasts" during his April 1997 
VA psychiatric examination that shows a diagnosis of PTSD.  

Although the records do not indicate the damage, if any, 
caused by the incoming enemy rockets, the fact remains that 
the veteran was in the vicinity of a military base that was 
receiving incoming hostile fire.  In Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) issued a decision regarding 
service connection for PTSD, in which the veteran claimed he 
was exposed to rocket attacks and the unit records confirmed 
that the veteran's unit was exposed to rocket attacks.  The 
Court held that, "Although the unit records do not 
specifically state that the veteran was present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."  
Pentecost, 16 Vet. App. at 128.  Therefore, resolving all 
doubt in the late veteran's favor, the Board concludes that 
an in-service combat-related stressor associated with his 
diagnosis of PTSD has been verified.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  His claim of service connection for PTSD that was 
pending at the time of his death is proven to be meritorious, 
and his surviving spouse's claim of entitlement to service 
connection for PTSD, for accrued benefits purposes, is 
granted.


ORDER

Entitlement to service connection for PTSD, for accrued 
benefits purposes, is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


